Citation Nr: 1426536	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-22 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.




ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to October 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In April 2011, the Board remanded this claim for further development and consideration, including having him undergo a VA compensation examination for a medical opinion concerning this claim.  But since there was not compliance with the remand directives, the Board remanded the claim again in May 2012 and June 2013.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Regrettably, the medical opinion was again inadequate, necessitating yet another remand.  See id.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from again remanding this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Most recently, in June 2013, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development, particularly for an addendum opinion from a prior VA examiner concerning this claimed back disorder.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

The VA examiner was specifically asked to identify all of the Veteran's back disorders, comment on whether any back disorder clearly and unmistakably existed prior to his military service and, if so, comment on whether there also was clear and unmistakable evidence that the back disorder was not aggravated during or by his service beyond its natural progression.  For any back disorder that did not clearly and unmistakably exist prior to the Veteran's military service, the examiner was asked to provide an opinion as to the likelihood the disorder was related to his military service or dated back to his military service.  As well, the examiner was asked to comment on whether the Veteran's spina bifida occulta was subject to superimposed disease or injury during his military service and, if so, whether it resulted in additional disability apart from the congenital or developmental defect.  In making these necessary determinations, the examiner was to consider the Veteran's reports of in-service injuries in June 1967 from falling down stairs and in November 1968 from playing football, as well.  The examiner was to provide rationale for all opinions expressed because this is where most of the probative value of an opinion is derived.

Unfortunately, the examiner did not adequately explain his opinions and failed to comment on the Veteran's claimed injuries in service.  Thus, the Veteran was not provided an adequate examination and opinion, and it is incumbent on the Board in this circumstance to obtain all necessary additional information.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As this claim has been remanded several times for addenda opinions, if possible, a different VA examiner should review the claims file for this still additional opinion.  If necessary, a new VA compensation examination should also be provided.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Send the claims file to a VA examiner other than the examiner who provided the most recent August 2013 addendum opinion, if possible.  It may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the new examiner believes another examination is needed, then schedule another VA examination.

The examiner, whoever designated, is requested to provide an opinion concerning the following:

(a) Is there clear and unmistakable evidence that any back disorder present at any time since November 2005, when the Veteran filed his claim for service connection for pain in his joints, existed prior to his military service (so prior to June 1967).

(b) For any disorder that clearly and unmistakably existed prior to the Veteran's military service, provide an opinion as to whether there also is clear and unmistakable evidence indicating it was not aggravated during or by his service beyond its natural progression.

(c) Conversely, for any disorder that did NOT clearly and unmistakably exist prior to the Veteran's military service, provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the disorder is related to his military service or dates back to his service, when considering the relevant complaints, evaluation and treatment during his service.  The examiner must specifically comment on the Veteran's report of relevant injury in service from falling down stairs in June 1967 and from playing football in November 1968.

The term "as likely as not" means at least 50-percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

(d) Comment also as to whether the Veteran's spina bifida occulta was subject to superimposed disease or injury during his military service.  If so, comment on whether a disability apart from this congenital or developmental defect resulted.

The examiner must discuss the underlying reasoning or rationale supporting his or her opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



